Case 5:19-mj-00350-STE Document1 Filed 07/03/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

 

Violation: 16 U.S.C., § 668dd(f)(1)

Defendant. 50 C.F.R., §27.82(b)(2)

UNITED STATES OF AMERICA, )
)
Plaintiff, )
)
VS. ) No. _| 1- Mt - Soste
)
)
MICHAEL A. O. HERNANDEZ,
)
)
)

INFORMATION
The United States Attorney charges:
Count 1
On or about June 4, 2019, in the Western District of Oklahoma at the Wichita
Mountains National Wildlife Refuge, at or near Mount Scott,
- 22-2 eee - eee MICHAEL A. O. HERNANDEZ - - - - - - - - ------
the defendant, did knowingly possess a controlled substance without a valid prescription,
to wit: marijuana.
Allin violation of Title 16, United States Code, Section 668dd(f)(1), and Title 50, Code
of Federal Regulations, Section 27.82, subsection (b)(2).

Dated this 3™ day of July 2019.

TIMOTHY J. DOWNING
United States Attorney

He didi Af Ms

REBECCA S. ASHBY

Special Assistant U.S. Attorne
Office of the Staff Judge Advocate
Fort Sill, Oklahoma 73503

Tel.: (580) 558-1096
